      Case 4:20-cv-00268-LPR Document 1 Filed 03/12/20 Page 1 of 14


                                                                                         u. fl~FrcPuRT
                                                                                     EASTERN  DISTRICT ARKANSAS
                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS                                            MAR 12 2020
                             CENTRAL DIVISION
                                                                               JAMES W. McC~~CK, CLERK
                                                                               By: _ _ _---.;.,.,,....,.,___,D....,E---PC.,...L....ERK~
CAROL HUGHES, Individually and on                                                      PLAINTI
Behalf of All Others Similarly Situated


vs.                               No. 4:20-cv-    2.fJ> 8- LPR

URGENT TEAM MANAGEMENT, LLC,                                                    DEFENDANTS
and URGENT TEAM MANAGEMENT
OF ARKANSAS, LLC                                  This case assigned to District Judge              Ru.J,fsk)-
                                                  and to Magistrate Judge       _\{,.,.__,l~pt------
                ORIGINAL COMPLAINT-COLLECTIVE ACTION


       COMES NOW Plaintiff Carol Hughes ("Plaintiff'), individually and on

behalf of all others similarly situated, by and through her attorneys Courtney

Lowery and Josh Sanford of the Sanford Law Firm, PLLC, and for her Original

Complaint-Collective Action against Urgent Team Management, LLC, and

Urgent Team Management of Arkansas, LLC (collectively "Defendant" or

"Defendants"), she does hereby state and allege as follows:

                        I.      JURISDICTION AND VENUE

       1.     Plaintiff, individually and on behalf of all others similarly situated,

brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et

seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including reasonable attorneys' fees

as a result of Defendant's failure to pay Plaintiff and all others similarly situated a



                                          Page 1 of13
                 Carol Hughes, et al. v. Urgent Team Management, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Orlglnal Complalnt-Collectlve Action
    Case 4:20-cv-00268-LPR Document 1 Filed 03/12/20 Page 2 of 14



proper overtime compensation for all hours that Plaintiff and all others similarly

situated worked.

       2.     The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

       3.     Plaintiff's claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

Complaint. Therefore, this Court has supplemental jurisdiction over Plaintiff's

AMWA claims pursuant to 28 U.S.C. § 1367(a).

       4.     Defendant conducts business within the State of Arkansas,

operating and managing urgent care clinics throughout the state.

       5.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendant, and Defendant therefore "resides" in Arkansas.

       6.     Plaintiff was employed by Defendant at one of its urgent care clinics

located in the Central Division of the Eastern District of Arkansas.

       7.     The acts alleged in this Complaint had their principal effect within

the Central Division of the Eastern District of Arkansas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                   II.     THE PARTIES

      8.      Plaintiff is a citizen of the United States and a resident and

domiciliary of the State of Arkansas.




                                            Page2 of13
                   Carol Hughes, et al. v. Urgent Team Management, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                             Original Complaint-Collective Action
    Case 4:20-cv-00268-LPR Document 1 Filed 03/12/20 Page 3 of 14



       9.     Separate Defendant Urgent Team Management, LLC ("Urgent

Team"), is a foreign limited liability company.

       10.    Urgent Team's registered agent for service is Corporation Service

Company, at 2908 Poston Avenue, Nashville, Tennessee 37203.

       11.    Separate Defendant Urgent Team Management of Arkansas, LLC

("UTMA"), is a foreign limited liability company.

       12.    UTMA's registered agent for service is Corporation Service

Company at 300 Spring Building, Suite 900, 300 South Spring Street, Little Rock,

Arkansas 72201.

                         Ill.     FACTUAL ALLEGATIONS

       13.    Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

       14.    Defendants have unified operational control and management, as

well as control over employees, including shared power to supervise, hire and

fire, establish wages and wage policies and set schedules for their employees

through unified management.

       15.    Upon information and belief, the revenue generated from Urgent

Team and UTMA was merged and managed in a unified manner.

       16.    As a result of this unified operation, control and management,

through shared employees and ownership with the authority to establish wages

and wage policy, Defendants operated as a single enterprise.

       17.    During each of the three years preceding the filing of this

Complaint, Defendant employed at least two individuals who were engaged in

                                          Page 3 of13
                 Carol Hughes, et al. v. Urgent Team Management, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
     Case 4:20-cv-00268-LPR Document 1 Filed 03/12/20 Page 4 of 14



interstate commerce or in the production of goods for interstate commerce, or

had employees handling, selling, or otherwise working on goods or materials that

had been moved in or produced for commerce by any person, such as medical

supplies and pharmaceutical drugs.

        18.    Defendant's annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

        19.    At all times material herein, Defendant was an "employer" of

Plaintiff and similarly situated employees within the meaning of the FLSA and the

AMWA.

        20.    Defendant owns and operates urgent care clinics in Arkansas,

Tennessee and Mississippi.

        21.    At all times material herein, Defendant classified Plaintiff as non-

exempt from the overtime requirements of the FLSA and paid her an hourly

wage.

        22.    At all times material herein, Plaintiff and those similarly situated

have been entitled to the rights, protections and benefits provided under the

FLSA.

        23.    Defendant employed Plaintiff as an hourly-paid Advance Practice

Registered Nurse ("APRN") from July of 2017 until February of 2020.

        24.    At all relevant times herein, Defendant directly hired APRNs to work

at its urgent care clinics, paid them wages and benefits, controlled their work

                                           Page4of13
                  Carol Hughes, et al. v. Urgent Team Management, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
    Case 4:20-cv-00268-LPR Document 1 Filed 03/12/20 Page 5 of 14



schedules, duties,     protocols, applications, assignments and employment

conditions, and kept at least some records regarding their employment.

       25.    Plaintiff's duties included meeting with patients, attending to their

medical needs and filling out patient charts.

       26.    Plaintiff and similarly situated employees regularly worked in

excess of forty (40) hours per week while working for Defendant.

       27.    In addition to their hourly rate, Plaintiff and similarly situated

employees periodically received nondiscretionary bonuses.

       28.    Plaintiff and similarly situated employees received bonuses if they

met certain objective requirements such as exceeding a specific number of

patients seen in a day.

       29.    These nondiscretionary bonuses were a form of compensation to

Plaintiff and similarly situated employees.

       30.    During weeks in which Plaintiff and similarly situated employees

worked over forty (40) hours, Defendant paid an improper overtime rate because

Defendant determined the regular rate of pay solely based on employees' hourly

rate, without including the value of the nondiscretionary bonuses that Defendant

provided to Plaintiff and similarly situated employees.

       31.    Section 778.208 of Title 29 of the Code of Federal Regulations

requires that all forms of compensation, such as nondiscretionary bonuses, "must

be totaled in with other earnings to determine the regular rate on which overtime

pay must be based."



                                          Page 5of13
                 Carol Hughes, et al. v. Urgent Team Management, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
    Case 4:20-cv-00268-LPR Document 1 Filed 03/12/20 Page 6 of 14



       32.     Therefore, Defendant violated the FLSA by not including all forms

of compensation, such as nondiscretionary bonuses, in the regular rate when

calculating Plaintiffs and similarly situated employees' overtime pay.

       33.     Plaintiff worked at multiple locations, and Defendant's bonus policy

was the same at each location.

       34.     Upon information and belief, Defendant's bonus policy was the

same at all of its locations.

       35.     At all relevant times herein, Defendant has deprived Plaintiff and

similarly situated employees of proper overtime compensation for all of the hours

worked over forty (40) per week.

       36.     Plaintiff was regularly required to perform work for Defendant while

she was not clocked in, including filling out patient charts.

       37.     Plaintiff spent about one (1) hour per day working off the clock for

Defendant.

       38.     Plaintiff was not compensated for her time spent working off the

clock filling out patient charts.

       39.     Defendant's failure to compensate Plaintiff for her off-the-clock

work resulted in additional overtime violations.

       40.     Defendant knew or showed reckless disregard for whether its

actions violated the FLSA.

               IV.     REPRESENTATIVE ACTION ALLEGATIONS

       41.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

                                           Page6of13
                  Carol Hughes, et al. v. Urgent Team Management, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
    Case 4:20-cv-00268-LPR Document 1 Filed 03/12/20 Page 7 of 14



       42.     Plaintiff brings her FLSA claim on behalf of all other APRNs who

received nondiscretionary bonuses and were employed by Defendant at any time

within the applicable statute of limitations period, who were classified by

Defendant as non-exempt from the overtime requirements of the FLSA, and who

are entitled to payment of the following types of damages:

       A.      Payment of a lawful overtime premium for all hours worked for

Defendant in excess of forty (40) hours in a week;

       B.      Liquidated damages; and

       C.      Attorney's fees and costs

       47.     Plaintiff proposes the following collective under the FLSA:

            All hourly-paid APRNs who earned a bonus in connection
             with work performed in any week in which they worked
                 more than forty hours within the past three years.

       48.     In conformity with the requirements of FLSA Section 16(b), Plaintiff

has filed or will soon file a written Consent to Join this lawsuit.

       49.     The relevant time period dates back three years from the date on

which Plaintiff's Original Complaint-Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.

       50.     The proposed FLSA collective members are similarly situated in

that they share these traits:

       A.      They were classified by Defendant as non-exempt from the

overtime requirements of the FLSA;

       B.      They were paid hourly rates;

                                           Page 7 of 13
                  Carol Hughes, et al. v. Urgent Team Management, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complalnt-Collectlve Action
    Case 4:20-cv-00268-LPR Document 1 Filed 03/12/20 Page 8 of 14



       C.     They were eligible for and received bonuses;

       D.     They had the same or substantially similar job duties, requirements

and pay provisions;

       E.     They worked over forty (40) hours in at least one week in which

they received a bonus; and

       F.     They were subject to Defendant's common policy of improperly

calculating overtime pay for hours worked over forty (40) per week.

       51.    Plaintiff is unable to state the exact number of the class but

believes that there are approximately two hundred (200) other employees who

worked as APRNs and received an improperly calculated overtime rate due to

nondiscretionary bonuses.

       52.     Defendant can readily identify the members of the Section 16(b)

class which encompasses all hourly APRNs who received a bonus and worked

more than forty hours in a week.

       53.    The names and physical and mailing addresses of the FLSA

collective action plaintiffs are available from Defendant, and a Court-approved

Notice should be provided to the FLSA collective action plaintiffs via first class

mail and email to their last known physical and electronic mailing addresses as

soon as possible, together with other documents and information descriptive of

Plaintiff's FLSA claim.

                          V.      FIRST CLAIM FOR RELIEF
                   (Individual Claim for Violation of the FLSA)

       54.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.
                                           Pages of13
                  Carol Hughes, et al. v. Urgent Team Management, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
    Case 4:20-cv-00268-LPR Document 1 Filed 03/12/20 Page 9 of 14



        55.     Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

        56.   29 U.S.C. § 207 requires employers to pay employees one and

one-half (1.5) times the employee's regular rate for all hours that the employee

works in excess of forty (40) per week.

        57.     Defendant classified Plaintiff as non-exempt from the overtime

requirements of the FLSA.

        58.     Defendant violated 29 U.S.C. § 207 by not paying Plaintiff a proper

overtime rate of compensation for all hours worked in excess of forty (40) per

week.

        59.     Defendant violated Section 778.208 of Title 29 of the Code of

Federal Regulations by not including all forms of compensation, including

nondiscretionary bonuses, for Plaintiff in her regular rate when calculating her

overtime pay.

        60.     Defendant failed to pay Plaintiff for all hours worked, including

failing to pay Plaintiff an overtime rate of one and one-half (1.5) times her regular

rate for all hours worked over forty in a week.

        61.     Defendant's conduct and practice, as described above, has been

and is willful, intentional, unreasonable, arbitrary and in bad faith.

        62.     By reason of the unlawful acts alleged in this Complaint, Defendant

is liable to Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated

damages, and costs, including reasonable attorney's fees as provided by the

FLSA.

                                           Page9of 13
                  Carol Hughes, et al. v. Urgent Team Management, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complalnt---Collectlve Action
    Case 4:20-cv-00268-LPR Document 1 Filed 03/12/20 Page 10 of 14



       63.     Alternatively, should the Court find that Defendant acted in good

faith in failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an

award of prejudgment interest at the applicable legal rate.

                        VI.      SECOND CLAIM FOR RELIEF
               (Collective Action Claim for Violation of the FLSA)

       64.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       65.     Plaintiff brings this collective action on behalf of herself and all

hourly APRNs who were employed by Defendant and received nondiscretionary

bonuses, to recover monetary damages owed by Defendant to Plaintiff and

members of the putative collective for overtime compensation for all the hours

she and they worked in excess of forty (40) each week.

       66.     29 U.S.C. § 207 requires employers to pay employees one and

one-half (1.5) times the employee's regular rate for all hours that the employee

works in excess of forty (40) per week.

       67.     Defendant violated Section 778.208 of Title 29 of the Code of

Federal Regulations by not including all forms of compensation, such as

nondiscretionary bonuses, given to Plaintiff and those similarly situated in their

regular rate when calculating their overtime pay.

       68.     In the past three years, Defendant has employed more than two

hundred (200) hourly APRNs who were eligible for nondiscretionary bonuses.

       69.     Upon information and belief, Plaintiff and all or almost all APRNs

who received nondiscretionary bonuses regularly worked more than forty (40)

hours in a week.
                                           Page 10 of13
                   Carol Hughes, et al. v. Urgent Team Management, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                             Original Complalnt--Collectlve Action
    Case 4:20-cv-00268-LPR Document 1 Filed 03/12/20 Page 11 of 14



       70.    Defendant failed to pay Plaintiff and similarly situated employees at

the proper overtime rate.

       71.    Defendant's conduct and practice, as described above, has been

and is willful, intentional, unreasonable, arbitrary and in bad faith.

       72.    By reason of the unlawful acts alleged in this Complaint, Defendant

is liable to Plaintiff and all those similarly situated for, and Plaintiff and all those

similarly situated seek, unpaid overtime wages, liquidated damages, and costs,

including reasonable attorney's fees as provided by the FLSA.

       73.    Alternatively, should the Court find that Defendant acted in good

faith in failing to pay Plaintiff and all those similarly situated as provided for by the

FLSA, Plaintiff and all those similarly situated are entitled to an award of

prejudgment interest at the applicable legal rate

                         VII.     THIRD CAUSE OF ACTION
                  (Individual Claim for Violation of the AMWA)

       74.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       75.    Plaintiff asserts these claims for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

       76.    At all times relevant to this Complaint, Defendant was Plaintiff's

"employer' within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       77.    Arkansas Code Annotated§§ 11-4-210 and 211 require employers

to pay all employees a minimum wage for all hours worked up to forty in one

week and to pay one and one-half times regular wages for all hours worked over


                                          Page 11 of 13
                  Carol Hughes, et al. v. Urgent Team Management, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
    Case 4:20-cv-00268-LPR Document 1 Filed 03/12/20 Page 12 of 14



forty hours in a week, unless an employee meets the exemption requirements of

29 U.S.C. § 213 and accompanying Department of Labor regulations.

        78.   At all times relevant to this Complaint, Defendant failed to pay

Plaintiff a proper overtime premium as required under the AMWA.

        79.   At all times relevant to this Complaint, Defendant failed to pay

Plaintiff for all hours worked, including failing to pay Plaintiff an overtime rate of

one and one-half (1.5) times her regular rate for all hours worked over forty in a

week.

        80.   Despite the entitlement of Plaintiff to overtime payments under the

AMWA, Defendant failed to pay Plaintiff an overtime rate of one and one-half

times her regular rate of pay for all hours worked over forty (40) in each week.

        81.   Defendant's failure to pay proper overtime wages was willful.

        82.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

                           VIII.    PRAYER FOR RELIEF

        WHEREFORE, premises considered, Plaintiff Carol Hughes, individually

on behalf of all others similarly situated, respectfully prays as follows:

        A.    That Defendant be summoned to appear and answer this

Complaint;

        B.    A declaratory judgment that Defendant's practices alleged herein

violate the FLSA and the AMWA;

                                         Page 12 of 13
                 Carol Hughes, et al. v. Urgent Team Management, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
   Case 4:20-cv-00268-LPR Document 1 Filed 03/12/20 Page 13 of 14



      C.   Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA and the AMWA;

      D.   Judgment for liquidated damages under the FLSA and the AMWA;

      E.   For a reasonable attorney's fee, costs, and pre-judgment interest;

and

      F.   Such other relief as this Court may deem just and proper.

                                           Respectfully submitted,

                                           CAROL HUGHES, Individually and
                                           on Behalf of All Others Similarly
                                           Situated, PLAINTIFF

                                           SANFORD LAW FIRM, PLLC
                                           ONE FINANCIAL CENTER
                                           650 SOUTH SHACKLEFORD, SUITE 411
                                           LITTLE ROCK, ARKANSAS 72211
                                           TELEPH    E: (501) 221-0088
                                           FACSIMI : (8 8) 787-2040




                                           Josh anti d
                                           Ark.     o. 2001037
                                           josh@sanfordlawfirm.com




                                      Page 13 of 13
              Carol Hughes, et al. v. Urgent Team Management, LLC, et al.
                      U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                        Original Complalnt---Collectlve Action
       Case 4:20-cv-00268-LPR Document 1 Filed 03/12/20 Page 14 of 14



                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


CAROL HUGHES, Individually and on                                             PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                No. 4:20-cv-- -


URGENT TEAM MANAGEMENT, LLC,                                              DEFENDANTS
and URGENT TEAM MANAGEMENT
OF ARKANSAS, LLC


                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as an hourly-paid advanced practice registered nurse (APRN) for
Urgent Team Management of Arkansas, LLC, within the past three (3) years. I understand
this lawsuit is being brought under the Fair Labor Standards Act for unpaid wages. I
consent to becoming a party-plaintiff in this lawsuit, to be represented by Sanford Law
Firm, PLLC, and to be bound by any settlement of this action or adjudication by the Court.




                                          CAROL HUGHES
                                          March 12, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
